Citation Nr: 1139366	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09 26-939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



INTRODUCTION

The Veteran served on active duty from April 2005 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the RO.


FINDING OF FACT

The Veteran does not have impaired hearing by VA standards.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) . 

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a February 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate her claim of service connection.  The letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007). 

The Board also finds that the February 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding her claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have VA treatment notes.  Additionally, in March 2008, the Veteran was provided a VA examination in connection with the claim, the report of which is of record.  That examination report contains sufficient evidence to decide the claim.  

The Board notes that the Veteran has argued that another examination is required; however, the Board finds nothing about the record to suggest that the 2008 examination was inadequate.

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307 , 3.309 (2011). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The Veteran asserts that she has hearing loss as a result of her active military service.  Specifically, she states that she was exposed to the loud noises from her job in large weapons repair, including work on the M1 Abrams tanks, and from mortar attacks.  The Veteran believes that this in-service noise exposure caused hearing loss.  Thus, she contends that service connection is warranted.  She also claims that the hearing test conducted by VA was not done properly.

As noted above, service connection may be granted only in instances where there exists a current disability.  With regard to hearing loss, current disability is defined by 38 C.F.R. § 3.385.  

When the Veteran was examined by VA in March 2008, impaired hearing as defined by VA was not shown.  The puretone thresholds at each tested frequency was 5 decibels except at 4,000 Hertz in the left ear, which was at 10 decibels.  Speech recognition using the Maryland CNC test was 96 percent in the right ear and 98 percent in the left ear.  Such results show that the Veteran does not meet the criteria of 38 C.F.R. § 3.385 for impaired hearing, which in turn means that current disability has not been shown.  

Although the Veteran has claimed that the hearing test was not done properly, the examiner explained the tests that were conducted as part of the examination and concluded that the audiometric and speech discrimination results were felt to be valid indicators of the Veteran's true organic hearing.  Other than the Veteran's unsupported contention of an invalid test, there is no other suggestion that the March 2008 examination was inadequate.  Additionally, it should be pointed out that even the audiometric testing done shortly before the Veteran left military service did not reflect impaired hearing as defined by VA.  (The highest puretone threshold was 20 decibels.)  This supports the conclusion that the 2008 examination, which also showed normal hearing, was not invalid.

For the reasons set out above, the Board concludes that a current disability has not been demonstrated.  Therefore, a grant of service connection is not warranted.


ORDER

Service connection for hearing loss is denied.


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


